Case 1:19-cr-00030-EGS Document 1 Filed 01/31/19 Page 1 of 13

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury SWorn in on May 3, 2018

UNITED STATES OF AMERICA : Criminal No.
v. : Grand Jury ()riginal
ROWENA JOYCE SCOTT,

18 U.S.C. § 1343 (Wire Fraud);
22 D.C. Code § 3223(b)(5), (d)(2) (Credit
Card Fraud);
26 U.S.C. § 7206(1) (Filing False Income
Tax Returns);

. 26 U.S.C. § 7203 (Willful Failure to File

Defendant. : TaX Returns); and

18 U.S.C. § 981(a)(1)(C), 21 U.S.C.
§ 853(p), 28 U.S.C. § 2461(c) (Criminal
Forfeiture).

INDICTMENT

The Grand Jury charges that:
Introduction
At all times material to this lndictment:

l. Organization A Was a non-profit, non-member corporation that owned and operated
Apartment Complex l, an apartment complex located in Washington, D.C.

2. Aoeording to its articles of incorporation, Organization A Was required to “be
operated exclusively for charitable purposes, including... making adequate housing available to
poor and underprivileged residents of the [Apartment Complex l] neighborhood of Washington,

z D.C.”
3. The lnternal Revenue Service (“IRS”) Was an agency of the United States

Department of the Treasury responsible for reviewing and monitoring charitable organizations

 

 

Case 1:19-cr-00030-EGS Document 1 Filed 01/31/19 Page 2 of 13

seeking tax-exempt status under Title 26, United States Code, Section 501(0)(3),v as well as
responsible for reviewing the tax-exempt status of charitable organizations using the organizations’
annually filed forms and occasional audits. The IRS was also responsible for the ascertainment,
computation, assessment, and collection of federal income taxes of individuals and for-profit
companies

4. After obtaining tax-exempt status under Section 501(0)(3), a charitable organization
was required to file with the IRS a Form 990, “Return of Organization Exempt from Income Tax”
(“Form 990”) each year in which its contributions exceeded $25,000. Forms 990 were publicly
available documents, used by the IRS to determine whether an organization granted a tax exemption
under Section 501(0)(3) was operating in accordance with IRS regulations and thus still qualified
for its tax exempt status_.

5. Organization A held Section 5 01(0)(3) tax exempt status.

6. According to Organization A’s bylaws, Organization A was to be managed and
controlled by a board of five to nine directors

7. According to Organization A’s bylaws, the directors were to be elected bi-annually
by the residents of Apartment Complex l, through an election conducted by an independent agent
selected by the board of directors.

8. According to Organization A’s articles of incorporation, no compensation was to be
paid to any members or officers of the Organization A board of directors, except “to pay reasonable
compensations for services actually rendered and to make payments and distributions in furtherance
of [Organization A’s charitable purposes].”

9. Defendant ROWENA JOYCE SCOTT resided in Apartment Complex l without

paying any rent.

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 3 of 13

l(). SCOTT served as the president/director of the board of directors of Organization A
and as a property manager of Apartment Complex l.

ll. SCOTT used her authority as the president/director of Organization A to open and
maintain six Organization A bank accounts at lndustrial Bank and Wachovia National Bank (which
was acquired by Wells Fargo & Company in 2008 and will hereafter be referred to only as “Wells
Fargo”).

12. v SCOTT was the primary signatory for Organization A’s six bank accounts at
lndustrial Bank and Wells Fargo.

13. SCOTT authorized the issuance of debit cards for Organization A’s bank accounts
in her name and her name only.

C()UNTS ONE THROUGH THREE
(Wire Fraud)

l4. The allegations contained in paragraphs one through thirteen are incorporated herein
by reference as if stated in full.

15. Between on or about January l, 2010, and on or about l\/lay 31, 2014, in the District
of Columbia and elsewhere, the defendant, ROWENA JOYCE SCOTT, devised and intended to
devise a scheme to defraud and to obtain money and property from Organization A by means of
materially false and fraudulent pretenses, representations, and promises, by making and causing to
be made false statements to Organization A bookkeepers, to the Organization A board of directors,
to the IRS, and to others, as more fully described below.

Purpose of the Scheme to Defraud
16. lt was a purpose of the scheme to defraud that SCOTT would steal, purloin, convert,

and embezzle funds belonging to Organization A for her own personal benefit and use.

 

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 4 of 13

17.

Manner and Means

The manner and means of this scheme to defraud included the following acts and

omissions, which were taken and made by SCOTT between on or about January l, 2010, and on or

about l\/lay 31-, 2014:

21.

SCOTT directed that more than forty payments from Organization A bank accounts
be deposited directly into her own personal bank accounts.

SCOTT issued and directed the issuance of more than fifty checks from
Organization A bank accounts, made out in SCOTT’s name, which checks SCOTT
cashed and deposited into her own bank accounts.

SCOTT made and caused to be made more than one hundred automated teller
machine (“ATl\/l”) cash withdrawals from Organization A bank accounts.

SCOTT issued and directed the issuance of approximately five checks from
Organization A bank accounts that were written out to “cash,” which checks SCOTT
cashed herself

SCOTT made and caused to be made more than sixty cash withdrawals from
Organization A bank accounts through bank tellers.

SCOTT collected and used the money from the transactions described in sub-
paragraphs (a) through (e) above for her own personal benefit. The money from
these transactions totaled more than any compensation SCOTT was entitled to
collect for her work for Organization A and Apartment Complex l.

SCOTT used Organization A debit cards and checks to make and cause to be made
more than fifty payments, totaling more than $18,000, to third parties, for her own

personal expenses, to include payments for clothing, beauty supplies and treatment,

 

 

Case 1:19-cr-OOO30-EGS Document 1' Filed 01/31/19 Page 5 of 13

k.

car insurance, a Vacation, and supporting the ministry she operated in the
Organization A common room (which was not sponsored by or affiliated with
Apartment Complex l or Organization A). SCOTT was not authorized to use the
funds of Organization A and Apartment Complex l for purely personal transactions
such as these.

SCOTT provided false and fraudulent purported justifications for some of the
transactions described in sub-paragraphs (a) through (e) and (g) above to
Organization A’s bookkeeping staff, and SCOTT failed to provide any justification
for other transactions, and as a result, the bookkeeping staff made inaccurate entries
in Organization A’s internal accounting system regarding some of these transactions
and failed to document other transactions at all.

As a result of this inaccurate bookkeeping, Organization A consistently
underreported SCOTT’s compensation on the Forms 990 it filed with the lRS.
SCOTT underreported the amount of income she was receiving from Organization
A on some of the Forms 1040 U.S. lndividual Tax Retums that she filed during this
period, and in other years, SCOTT failed to file a tax return at all.

SCOTT functioned simultaneously as a director, president, and property manager of
Organization A/Apartment Complex l, despite recommendations from a property
management consultant, outside auditor, and bookkeeper to segregate duties and
implement internal controls.

SCOTT failed to follow the requirements in Organization A’s articles of
incorporation and by-laws by not always conducting open elections for the board of

directors (among the residents of Apartment Complex l) and instead appointing

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 6 of 13

t

some board members by herself.

m. Many of the board members appointed by SCOTT lacked and were not given
sufficient training and experience, to exercise meaningful oversight over SCOTT’s
management of Organization A’s finances, property, and activities.‘

Execution of the Scheme
18. On or about the dates listed below, in the District of Columbia and elsewhere,
SCOTT, for the purpose of executing and attempting to execute the above-described scheme to
defraud, did willfully cause to be transmitted by means of wire communication in interstate
commerce, into and through the District of Columbia, certain writings, signals, and sounds, that is,

the items listed below:

 

 

Count Date Description
(Approx.)
ONE 2/4/2014 SCOTT withdrew $4,115.00 from Organization A’s Wells Fargo bank

account ending in l856, through a transaction at a Wells Fargo branch
located in Washington, D.C., and in processing the transaction,
computers at the branch connected electronically With Wells Fargo
computers/servers located outside the District of Columbia.

 

TWO 3/4/2014 SCOTT withdrew $4,2l0.00 from Organization A’s Wells Fargo bank
account ending in 1856, through a transaction at a Wells Fargo branch
located in Washington, D.C., and in processing the transaction,
computers at the branch connected electronically with Wells Fargo
computers/servers located outside the District of Columbia.

 

 

THREE 5/5/2014 SCOTT withdrew $2,250.00 from Organization A’s Wells Fargo bank
account ending in 185 6, through a transaction at a Wells Fargo branch
located in Washington, D.C., and in processing the transaction,
computers at the branch connected electronically with Wells Fargo
computers/servers located outside the District of Columbia.

 

 

 

 

(Wire Fraud, in violation of Title 18, United States Code, Section 1343).

 

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 7 of 13

v COUNT FOUR
(Credit Card Fraud)

19. The allegations contained in paragraphs one through thirteen are incorporated herein
by reference as if stated in full.

20. Between on or about January l, 2010, and on `or about May 31, 2014, within the
District of Columbia and elsewhere, the defendant, ROWENA JOYCE SCOTT, with intent to
defraud, obtained and paid for property and services of a value of $l,000 or more by knowingly
using for her own purposes a credit card of Organization A, and the number on and description of
said credit card, which was issued to and provided to SCOTT by and at the request of Organization
A, who was SCOTT’s employer at the time, to be used only for Organization A’s purposes.

21. The property and services obtained and paid for by SCOTT, as described in
paragraph twenty, included the following:

a. On or about August l9, 2010, SCOTT paid The Church Plaza Companies $2,395 .00;

b. On or about November 9, 2010, SCOTT paid The Church Plaza Companies
$2,395.00;

c. On or about September 22, 2010, SCOTT paid Breakthrough Bible College
$1,000.00;

d. On or about December 1, 2010, SCOTT paid the District of Columbia Department
of Motor Vehicles 8125.00;

e. On or about May 4, 2011, SCOTT paid the District of Columbia Department of
l\/lotor Vehicles 8300.00;

f. On or about February 14, 2014, SCOTT paid the District of Columbia Department
of l\/lotor Vehicles 81,234.00;

g. On or about December 23, 2011, SCOTT paid Allentown Rent All $395.72;

7

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 8 of 13

y.

Z.

On or about November 19, 2012, SCOTT paid Allentown Rent All $ l 9.00;

On or about November 19, 2012, SCOTT paid Allentown Rent All $421.80;

On or about May 6, 2013, SCOTT paid Allentown Rent All 8186.85;

On or about March 8, 2013, SCOTT paid Chesapeake Beach Resort & Spa $992.34;
On or about March 15, 2013, SCOTT paid Chesapeake Beach Resort & Spa
$340.00;

On or about March 18, 2013, SCOTT paid Chesapeake Beach Resort & Spa $16.94;
On or about March 18, 2013, SCOTT paid Chesapeake Beach Resort & Spa $36.11;
On or about March 18, 2013, SCOTT paid Chesapeake Beach Resort & Spa
$549'.45;

On or about April 15, 2013, SCOTT paid Chesapeake Beach Resort & Spa $7.20;
On or about April 15, 2013, SCOTT paid Chesapeake Beach Resort & Spa $28.66;
On or about August 28, 2012, SCOTT paid GEICO insurance company $181.59;
On or about September 28, 2012, SCOTT paid GEICO insurance company 8182.5 9 ;
On or about October 29, 2012, SCOTT paid GEICO insurance company $182.59;
On or about November 28, 2012, SCOTT paid GEICO insurance company 8182.5 9 ;
On or about December 28, 2012, SCOTT paid GEICO insurance company $182.55;
On or about January 28, 2013, SCOTT paid GEICO insurance company 8167.98;
On or about February 28, 2013, SCOTT paid GEICO insurance company $170.90;
On or about March 28, 2013, SCOTT paid GEICO insurance company 8170.90;

On or about September 25 , 2013, SCOTT paid GEICO insurance company $131.09;

aa. On or about January 13, 2014, SCOTT paid GEICO insurance company 875;

bb. On or about February 13, 2014, SCOTT paid GEICO insurance company $l41.97;

 

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 9 of 13

cc. On or about March 14, 2014, SCOTT paid GEICO insurance company 8136.97;
dd. On or about April 14, 2014, SCOTT paid GEICO insurance company $l41.97;
ee. On or about May 14, 2014, SCOTT paid GEICO insurance company $141.97;
ff. On or about July 12, 2010, SCOTT paid The Shoe Parlor $l42.04; , §
gg. On or about September 22, 2010, SCOTT paid The Shoe Parlor $200.34; y
hh. On or about December 10, 2012, SCOTT paid Nordstrom Rack 8109.41;
ii. On or about December 24, 2012, SCOTT paid Nordstrom Rack $252.40;
jj. On or about January 2, 2013, SCOTT paid l\/lodern Wigs & Beauty $7.39;
kk. On or about January 10, 2013, SCOTT paid Travelers Personal 8142;
ll. On or about March ll, 2013, SCOTT paid Scott’s Beauty Center $36.99;
mm. On or about March 13, 2013, SCOTT paid Rod & Reel Restaurant $l 12.15;
nn. On or about l\/_[arch 15, 2013, SCOTT paid Trader’s Seafood Steak & Ale $74.61;
oo. On or about August 27, 2013, SCOTT paid Touch of Heaven $243.00;
pp. On or about September 3, 2013, SCOTT paid Touch of Heaven $90.00;
qq. On or about September 18, 2013, SCOTT paid Touch of Heaven $257.58;
rr. On or about September 13, 2013, SCOTT paid Secrets of Nature $78.50;
ss. On or about September 23, 2013, SCOTT paid Secrets of Nature $189.50; and
tt. On or about January 21, 2014, SCOTT paid Secrets of Nature $30.00.

(Credit Card Fraud, in violation of 22 D.C. Code, Section 3223(b)(5),(d)(2)).

COUNT FIVE
(Filing False Income Tax Return - 2011)

 

22. The allegations contained in paragraphs one through thirteen of this Indictment are

incorporated herein by reference as if stated in full.

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 10 of 13

23. On or about September 10, 2016, in the District of Columbia, ROWENA JOYCE
SCOTT, a resident of the District of Columbia, did willfully make and subscribe a 201 l Form 1040
U.S. lndividual Tax Return, which was verified by a written declaration that it was made under the
penalties of perjury and which SCOTT did not believe to be true and correct as to every material
matter. That 2011 Form 1040 U.S. lndividual Tax Return, which was filed with the Director,
Internal Revenue Service Center, at Kansas City, Missouri, stated that SCOTT earned $37,115 in
income, whereas, as SCOTT then and there knew, SCOTT in fact earned at least 8100,000 in
taxable income that year.

(Filing False Income Tax Return, in violation of 26 U.S.C. § 7206(1)).
COUNT SIX
(Willful Failure to File Income Tax Return - 2012)

24. The allegations contained in paragraphs one through thirteen of this lndictment are
incorporated herein by reference as if stated in full.

25. During the calendar year 2012, ROWENA JOYCE SCOTT, who was a resident of
the District of Columbia, had and received gross income of approximately 8100,000. By reason of
such gross income, SCOTT was required by law, following the close of the calendar year 2012 and
on or before April 15, 2013, to make an income tax return to the lnternal Revenue Service Center,
at Kansas City, Missouri, to a person assigned to receive returns at the local office of the lnternal
Revenue Service at Kansas City, Missouri, or to another lntemal Revenue Service office permitted
by the Commissioner of lnternal Revenue, stating specifically the items of her gross income and
any deductions and credits to which she Was entitled. Well knowing and believing all of the
foregoing, SCOTT did willfully fail, on or about April 15, 2013, in the District of Columbia and

elsewhere, to make an income tax return.

10

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 11 of 13

(Willful Failure to File Income Tax Returns, in violation of 26 U.S.C. § 7203).
COUNT SEVEN
(Filing False Income Tax Return - 2013)

26. The allegations contained in paragraphs one through thirteen of this lndictment are
incorporated herein by reference as if stated in full.

27. On or about August 19, 2014, in the District of Columbia, ROWENA JOYCE
SCOTT, a resident of the District of Columbia, did willfully make and subscribe a 2013 Form 1040
U.S. lndividual Tax Return, which was verified by a written declaration that it was made under the
penalties of perjury and which SCOTT did not believe to be true and correct as to every material
matter. That 2013 Form 1040 U.S. lndividual Tax Return, which was filed with the Director,
lnternal Revenue Service Center, at Kansas City, Missouri, stated that SCOTT earned $61,897 in
income, whereas, as SCOTT then and there knew, SCOTT in fact earned at least $80,000 in taxable
income that year.

(Filing False Income Tax Return, in violation of 26 U.S`.C. § 7206(1)).
COUNT EIGHT
(Willful Failure to File Income Tax Return - 2014)

28. The allegations contained in paragraphs one through thirteen of this lndictment are
incorporated herein by reference as if stated in full.

29. During the calendar year 2014, ROWENA JOYCE SCOTT, who was a resident of
the District of Columbia, had and received gross income of approximately $50,000. By reason of
such gross income, SCOTT was required by law, following the close of the calendar year 2014 and
on or before April 15 , 2015, to make an income tax return to the lnternal Revenue Service Center,

at Kansas City, Missouri, to a person assigned to receive returns at the local office of the Internal

ll

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 12 of 13

Revenue Service at Kansas City, l\/lissouri, or to another Intemal Revenue Service office permitted
by the Commissioner of lnternal Revenue, stating specifically the items of her gross income and
any deductions and credits to which she was entitled. Well knowing and believing all of the
foregoing, SCOTT did willfully fail,~ on or about April 15, 2015, in the District of Columbia and
elsewhere, to make an income tax return.

(Willful Failure to File Income T ax Returns, in Violation of 26 U.S.C. § 7203).

FORFEITURE ALLEGATION
l. Upon conviction of any of the offenses alleged in Counts One through Three, the
defendant, ROWENA JOYCE SCOTT, shall forfeit to the United States any property, real or
personal, which constitutes or is derived from proceeds traceable to these offenses, pursuant to 18
U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(0). The United States will also seek a forfeiture money
judgment equal to the value of any property, real or personal, which constitutes or is derived from
proceeds traceable to the offenses
2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value ; or
e. has been commingled with other property that cannot be divided without difficulty;
the defendant shall forfeit to the United States any other property of the defendant, up to the
value of the property described above, pursuant to 21 U.S.C. § 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C); Title

12

 

Case 1:19-cr-OOO30-EGS Document 1 Filed 01/31/19 Page 13 of 13

21, United States Code, Section 853(p); and Title 28, United States Code, Section 2461(0)).

A TRUE BILL

FOREPERS ON

@ZML~ D» zi-YZ-/:\_/;ZW

ALESSIO D. EVANGELISTA

ATTORNEY FOR THE UNITED STATES IN

AND FOR THE DISTRICT OF COLUMBIA

ACTING UNDER AUTHORITY CONFERRED BY 28 U.S.C. § 515

13

 

